Per Curiam,
The bill in equity was filed and promptly proceeded with to prevent the erection of a charity hospital in a built up portion of the city of Pittsburg. Two acts of assembly, to wit: the act of June 10, 1897, and the act of April 20, 1899, are contained therein, and in the answers to the bill are declared to be unconstitutional and void acts. The parties resisting the prevention of the erection of the proposed hospital in the place they *283had prescribed for it strenuously affirm that the location is a proper one and conducive to the convenience and welfare of the general public. On the other hand the parties opposed to the erection of a hospital at the place designated contend that the erection of it there would be in violation of the prohibition of the aforesaid acts and injurious to the public health. The evidence submitted by the contending parties to the issue framed by bill and answer was carefully scrutinized and considered by the learned judge of the court below, and the result of it appears in his findings of fact and conclusions of law. An examination of these, of the testimony submitted as above stated, and of the law applicable to the case, has failed to convince us of error in the decree or in the findings of fact or conclusions of law on which it is based.
Decree affirmed and appeal dismissed at the cost of the appellant.